Citation Nr: 0913356	
Decision Date: 04/09/09    Archive Date: 04/21/09

DOCKET NO.  05-10 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim of service connection for an eye 
disorder, and if so, whether the reopened claim should be 
granted.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel




INTRODUCTION

The Veteran had active service as a cadet at the United 
States Military Academy at West Point from July 1974 to 
October 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 decision by the 
Huntington, West Virginia, Regional Office (RO) of the United 
States Department of Veterans Affairs (VA), which denied 
entitlement to the benefit sought.  Although the RO had 
informed the Veteran that new and material evidence was 
required to reopen the claim, the April 2004 decision did not 
address the reopening of the claim, and instead considered 
the claim on the merits.

This issue was previously before the Board in November 2007, 
when the matter was remanded for compliance with VA's duty to 
notify under applicable laws and regulations.  On remand, the 
Appeals Management Center (AMC) determined that new and 
material evidence had not been submitted, and declined to 
reopen the claim.  Entitlement to service connection for an 
eye disorder remained denied.  As all requested action has 
now been taken, the claim has been returned to the Board for 
further appellate consideration.


FINDINGS OF FACT

1.  By way of an unappealed May 2002 rating decision, the RO 
declined to reopen a denial of service connection for an eye 
disorder; the underlying denial was based on a lack of 
evidence of a nexus to service or of a current service 
connectable disability. 

2.  Evidence received since May 2002 has not been previously 
considered by agency decision makers, is not cumulative or 
redundant of evidence already of record, relates to an 
unestablished fact, and raises the reasonable possibility of 
substantiating the claim.

3.  Currently diagnosed presbyopia is a congenital or 
developmental defect not subject to service connection; no 
other disability of the eye is diagnosed.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a 
claim of service connection for an eye disorder.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).

2.  Service connection for an eye disorder is not warranted.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Here, the Board finds that legally sufficient notice was 
provided with respect to the underlying claim of service 
connection fro an eye disorder, but that the provided notice 
was deficient regarding the threshold issue of the need for 
new and material evidence to reopen.  In light of the 
decision to reopen and consider the merits of the previously 
denied claim below, however, such error is harmless, and the 
Board restricts its discussion of the notice requirements of 
the VCAA to the reopened claim of service connection.

April 2008 correspondence, provided after the initial 
adjudication of the Veteran's claim, set forth the elements 
of a claim for service connection, described the evidence and 
information needed to support his claim, and informed him of 
the respective responsibilities of VA and the Veteran in 
providing such.  The letter also discussed VA policies and 
practices regarding the assignment of disability evaluations 
and effective dates.  Following this notice, the Veteran's 
claim was readjudicated in a February 2009 supplemental 
statement of the case.  The Board finds that the notice 
provided to the Veteran afforded him a full and fair 
opportunity to meaningfully participate in the claims 
process.

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has 
associated with the claims file VA treatment records as 
identified by the Veteran and service treatment records.  The 
Veteran has submitted, or VA has obtained on his behalf, 
private treatment records from a number of sources.  No VA 
examination has been scheduled in connection with the 
reopened claim, as the evidence of record is sufficient for 
rating purposes.  Neither the Veteran nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.

New and Material Evidence

Although the RO appears to have reopened the claim of service 
connection for an eye disorder in the April 2004 decision, 
the Board is required to first consider whether new and 
material evidence had been presented before the merits of 
claim can be considered.  As was noted above, the April 2004 
RO decision considered the claim on the merits without 
discussion of the need for new and material evidence, and the 
AMC later deter mined that new and material evidence had not 
been submitted, and declined to reopen the claim.  The Board 
can make an initial determination as to whether evidence is 
"new and material."  See Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001).

Governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.  Rating actions from 
which an appeal is not timely perfected become final.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

A final decision cannot be reopened unless new and material 
evidence is presented.  38 U.S.C.A. § 5108.  The Secretary 
must reopen a finally disallowed claim when new and material 
evidence is presented or secured with respect to that claim.  
Knightly v. Brown, 6 Vet. App. 200 (1994).  

For claims filed on or after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  The current 
claim was received in January 2004.

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury 
or disability, even where it would not be enough to convince 
the Board to grant a claim.  

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

At the time of the May 2002 decision declining to reopen the 
previously denied claim of service connection, the evidence 
consisted of service treatment records showing no injury or 
disease of the eye other than a congenital or developmental 
presbyopia, VA treatment records showing a current diagnosis 
of presbyopia, and various statements by the Veteran 
regarding both an injury to the eyes in service and a 
worsening of current disability.  The Veteran alleged he was 
now blind.  Other evidence of record related to the Veteran's 
psychiatric disability.  The May 2002 decision declined to 
reopen the claim, noting that although the Veteran alleged he 
was blind, there was no evidence of a confirmed current 
diagnosis of blindness or a showing of a relationship between 
current visual impairment and service.

Since May 2002, the Veteran has submitted, or VA has obtained 
on his behalf, additional VA treatment records showing vision 
complaints.  These records are new in that they were not 
previously considered by agency decision makers.  They were 
created since May 2002.  The Board additionally must find 
them to be material, as they directly address one of the 
grounds cited in the May 2002 decision.  The current VA 
treatment records show a confirmed current diagnosis of 
visual impairment, with uncorrected visual acuity of 20/200 
on the left and 20/400 on the right.  On its face, and 
resolving all reasonable doubt in the Veteran's favor,  this 
evidence medically establishes a current visual disability.  
The claim is reopened.

Adjudication of the claim does not end with the determination 
that new and material evidence has been received.  The 
underlying matter must now be addressed on a de novo basis.  

Service Connection

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  To establish service connection, there must be a 
medical diagnosis of a current disability; medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
78 F.3d 604 (Fed. Cir. 1996).  

Competent medical evidence is evidence provided by a person 
who is qualified through education, training, or experience 
to offer medical diagnoses, statements, or opinions.  
Competent medical evidence may also include statements 
conveying sound medical principles found in medical 
treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. 
§ 3.159(a)(1).  Competent lay evidence is any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  

Importantly, a layperson is generally not capable of opining 
on matters requiring medical knowledge.  Routen v. Brown, 
10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 
11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.

Here, upon review of the entirety of the evidence of record, 
the Board must find that service connection for an eye 
disability is not warranted.

Service treatment records reveal that some visual impairment 
was present at the examination on entry into service in April 
1974.  An evaluation in August 1974 showed worsening of 
visual acuity.  In August 1975, the Veteran was treated for 
corneal abrasions due to contact lenses, but records show 
these complaints resolved with treatment, with no residuals.  
At a February 1976 and September 1976 examinations, distance 
vision had decreased markedly, but was still correctable to 
20/20 bilaterally.  

An April 1977 VA examination shows a diagnosis of poor 
eyesight, and the examiner stated that such was due to 
refractive error.  

At a December 1995 VA examination, the Veteran alleged that 
he had been injured in the eye by gunpowder, and had required 
surgery to remove his contacts.  He complained of floaters 
since 1983, and stated that he could not wear glasses.  
Myopic astigmatism was the sole diagnosis.  Glasses were 
recommended, as vision could be corrected to 20/20 
bilaterally.

VA treatment records from 2003 to December 2008 reveal that 
the Veteran's eyes were repeatedly noted to be within normal 
limits.  In December 2003, the Veteran reported that he had 
been blinded in service when caffeine fused his contacts to 
his eyes, requiring surgical removal.  In February 2005, the 
veteran reported that an "IV coffee extract" during service 
had contributed to him being "legally blind,"  as had a 
sergeant gluing his contacts to his eyes.  At an October 2006 
comprehensive eye examination, the Veteran complained of 
blurred vision.  He reported "chemical burns" of the 
corneas during service, and stated that he routinely used 
marijuana and ethyl alcohol to improve his vision.  
Presbyopia was diagnosed; the examination was otherwise 
normal.  "Normal ocular health" was again noted in December 
2008.

In the initial August 1977 decision denying service 
connection for an eye disorder noted that the sole vision 
disability noted in service was a refractive error, and this 
was considered to be a developmental or congenital defect not 
subject to service connection.  The decision also noted that 
there was no evidence of aggravation of such beyond the 
natural progression.  A November 1990 decision by the Board 
confirmed this denial.  Service connection was again denied 
for a refractive error in a February 1995 RO decision, and 
the May 2002 decision most recently continued the denial.  

As the above review of the relevant evidence of record shows, 
despite current evidence of a worsening of the Veteran's 
presbyopia, there continues to be no diagnosis of any other 
disorder of the eye.  While there was some irritation of the 
corneas during service, no residuals of that irritation are 
shown in either current treatment or contemporaneous service 
records.  Except for the previously diagnosed refractive 
error, the Veteran has "normal ocular health."  Refractive 
errors are not, by law, service connectable disabilities.  
They are considered developmental or congenital defects.  
38 C.F.R. § 3.303(c).  In the absence of a diagnosis of a 
condition considered to be a disability for VA purposes, the 
claim must be denied.


	(CONTINUED ON NEXT PAGE)





ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for an eye disorder is 
reopened.  To this extent only, the benefit sought on appeal 
is granted.

Service connection for an eye disorder is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


